          Case1:20-cr-00500-JGK
         Case  1:20-cr-00500-JGK Document
                                  Document22-1
                                           23 Filed
                                               Filed 11/23/20
                                                     11/22/20 Page
                                                              Page 11 of
                                                                      of 66




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America                                IP~           Protective Order

                                   V.                   20 Cr. 500 (JGK)
                                                                               ,~ ... - · . . . .
                                                                              I.•-~~        -
                                                                                                      ·----- ... - ...
                                                                                                             .       ------    .,_,.    -
                                                                                                                                            --.---- - -
                                                                                                                                                •·   •   •   •        ...,



                                                                               11 •1rn~
                                                                               ~ ~ -
                                                                                                    ,. P\J '.
                                                                                               .... vl     .
 Samuel Reed,
                                                                               '.; JY)C~EI~: :T
                                                                               I
                                                                               ~;
                                                                                   I r ..   ):: r'r .a.".\..
                                                                                     _.1L1_ •
                                                                                                     •- I"\• .. ~ ..... - ,
                                                                                                        _
                                                                                                                               : •     r.   :
                                                                                                                                                     I '     f_ I .    -


                  Defendant.                                                       I;)(\                    .:t .,


                                                                               q;✓-;~-;·                                       ~ -,i/iiliii~
                                                                                                ""'"I




                                                                                                                 ~·~ -- ~LJ~




        Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court

hereby finds and orders as follows:

        1.      Disclosure Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information ("ESI"), pursuant to

Federal Rule of Criminal Procedure 16, 18 U .S.C. § 3500, the Government's general obligation to

produce exculpatory and impeachment material in criminal cases, and pursuant to the

Government's early voluntary production of materials to assist in the preparation of the defense, all

of which will be referred to herein as "Disclosure Material."

        2.       Confidential Material. Certain of the Government's Disclosure Material may

include material that the Government wishes to designate confidential. The Government shall be

entitled to designate Disclosure Material in whole or in part as "Confidential" when the

Disclosure Material (i) contains information that affects the privacy, confidentiality, and business

interests of individuals and entities; (ii) would risk prejudicial pretrial publicity if publicly

disseminated; and (iii) would impede, if prematurely disclosed, the Government ' s ongoing

investigation. The Government shall produce such confidential Disclosure Material
          Case1:20-cr-00500-JGK
         Case   1:20-cr-00500-JGK Document
                                   Document22-1
                                            23 Filed
                                                Filed 11/23/20
                                                      11/22/20 Page
                                                               Page 22 of
                                                                       of 66




("Confidential Material") to the defendant or his counsel by (1) designating specific Disclosure

Material in whole or in part as "Confidential" in emails or other written communications to

defense counsel; and (2) stamping the materials with a Bates or other label stating

"Confidential." Disclosure Material shall not be designated as Confidential Material if it

originally belonged to the defendant; is information in the public domain; or is information

independently obtained by the defense.

        3.      Sensitive Disclosure Material. Certain of the Disclosure Material, referred to

herein as "Sensitive Disclosure Material," contains information that identifies, or could lead to

the identification of, witnesses whose identifying information the Government wishes to

maintain as confidential based on the protective considerations set forth herein. Sensitive

Disclosure Materials consists of statements and reports that would otherwise be subject to

disclosure under 18 U.S.C. § 3500, which the Government has voluntarily agreed to provide to the

defendant earlier than as provided in the statute.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

        4.       Confidential Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (the "Defense"), other than as set forth herein, and shall be used

by the defense solely for purposes of defending this criminal action.

        5.       The Defense shall not post any Confidential Material on any Internet site or network

site to which persons other than the Defense and those individuals described in paragraph 7 below

have access , and shall not disclose any Confidential Material to the media or any third party except

as set forth below.

        6.       The Government may authorize, in writing, disclosure of Confidential Material

beyond that otherwise permitted by this Order without further Order of this Court.



                                                     2
        Case1:20-cr-00500-JGK
       Case  1:20-cr-00500-JGK Document
                                Document22-1
                                         23 Filed
                                             Filed 11/23/20
                                                   11/22/20 Page
                                                            Page 33 of
                                                                    of 66




      7.    Confidential Material may be disclosed by the Defense to:

            (a)    The defendant;

            (b)    Defense counsel;

            (c)    Personnel for whose conduct counsel is responsible, i.e., personnel

                   employed by or retained by counsel, as needed for purposes of defending

                   this action, including third party vendors;

            (d)    Prospective witnesses and their counsel for purposes of defending this

                   action;

            (e)    Charged co-defendants and their counsel for purposes of defending this

                   action;

            (f)    Any other individuals mutually agreed upon by the Government and the

                   Defense; and

            (g)    Such other persons as hereafter may be authorized by the Court.

      8.    Sensitive Disclosure Material shall be disclosed by the Defense only as follows,

to:

            (a)    The defendant;

            (b)    Defense counsel;

            (c)    Personnel for whose conduct the Defense is responsible, i.e., personnel

                   employed by or retained by counsel, as needed for purposes of defending

                   this action, including third party vendors;

            (d)    Any other individuals mutually agreed upon by the Government and the

                   Defense; and

            (e)     Such other persons as hereafter may be authorized by the Court.



                                              3
          Case1:20-cr-00500-JGK
         Case  1:20-cr-00500-JGK Document
                                  Document22-1
                                           23 Filed
                                               Filed 11/23/20
                                                     11/22/20 Page
                                                              Page 44 of
                                                                      of 66




Sensitive Disclosure Material may also be disclosed by the Defense to charged co-defendants and

their counsel for purposes of defending this action, once the co-defendant has appeared in this

action, and the Court has entered a similar protective order as to that co-defendant, requiring the

co-defendant to undertake to comply with the provisions of this Order.

        9.      Sensitive Disclosure Materials shall be provided only to those listed in paragraph

8 until thirty days before any set trial date in this matter, or the issuance of a superseding

protective order. Thirty days before the set trial date, the limitations set forth in paragraphs 8(a)

through 8(e) shall be replaced with the limitations set forth in paragraphs 7(a) through 7(g).

        10.     If there is a dispute between the parties concerning the Government' s designation

of certain Disclosure Material as Confidential Material or Sensitive Disclosure Material, the

parties shall meet and confer without prejudice to a subsequent application by the Defense

seeking de-designation of such material by the Court. If the Defense moves the Court for de-

designation of disputed material, the Government shall respond within seven days of the defense

filing, absent further Order of the Court. The Government shall bear the burden of establishing

good cause for its designation of the disputed materials as Confidential Material or Sensitive

Disclosure Material.

        1I .    This Order does not prevent the disclosure of any Disclosure Material in any hearing

     . 1he Id.mth'1s action,
or tna                  . or to any JU
                                     . dge or magistrate
                                                 .       ~
                                                         JU d~g)l 1or purposes
                                                                        ~      o f th.1s action.
                                                                                            .    However,

Confidential Material pertinent to any motion before the Court should initially be filed under seal,

absent consent of the Government or Order of the Court. All filings should comply with the privacy

protection provisions of Fed. R. Crim. P. 49 .1.

        12.     Except for Disclosure Material that has been made part of the record of this case,

the defendant shall return to the Government or defense counsel or securely destroy or delete all



                                                     4
          Case1:20-cr-00500-JGK
         Case  1:20-cr-00500-JGK Document
                                  Document22-1
                                           23 Filed
                                               Filed 11/23/20
                                                     11/22/20 Page
                                                              Page 55 of
                                                                      of 66




Disclosure Material within 30 days of the expiration of the period for direct appeal from any verdict

in the above-captioned case; the period of direct appeal from any order dismissing all of the charges

in the above-captioned case; or the granting of any motion made on behalf of the Government

dismissing all of the charges in the above-captioned case, whichever date is later. Defense counsel

(rather than the defendant) shall solely maintain the Disclosure Material for the pendency of any

collateral challenge pursuant to 28 U .S.C. §§ 2241 and 2255 . If Disclosure Material has been

provided to any prospective witnesses by the Defense, counsel shall make reasonable efforts to

seek the return or destruction of such materials .

        13.    The Defense shall provide a copy of this Order to any persons , as contemplated by

paragraphs 7 and 8 of this Order, to whom the defense has disclosed Disclosure Material. Defense

counsel shall maintain a record of what information has been disclosed to which such persons.

        14.     This Order places no restriction on defendant's use or disclosure of any material

that was previously within the defendant's custody, control, or possession, or material that comes

into the defendant's custody, control , or possession through means other than production by the

Government to the Defense in this case.

                                      Retention of Jurisdiction

        15.     The provisions of this order shall not terminate at the conclusion of this criminal


                                [INTENTIONALLY LEFT BLANK]




                                                     5
          Case1:20-cr-00500-JGK
         Case  1:20-cr-00500-JGK Document
                                  Document22-1
                                           23 Filed
                                               Filed 11/23/20
                                                     11/22/20 Page
                                                              Page 66 of
                                                                      of 66




prosecution and the Court will retain jurisdiction to enforce this Order following termination of the

case.



AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney



by: Isl Jessica Greenwood                             Date: November 21 , 2020
    Samuel Raymond / Jessica Greenwood
    Assistant United States Attorney



by: Isl Douglas K. Yatter                             Date: November 21, 2020
    Douglas Vatter / Benjamin Naftalis
    Counsel for Samuel Reed



SO ORDERED :

Dated: New York, New York
       November~ , 2020




                                                  6
